Title: To Benjamin Franklin from William Franklin, 13 November 1766
From: 
To: 


  (Remainder of my letter dated November 13, [1766])
Mr. Sherwood was not removed for any offence he had given, but by the Management of the East Jersey Proprietors in the Council, who have long wanted to have the Agent they employ appointed Provincial Agent. They took Advantage of Sherwood’s Letters about the Stamp Act, which were very short and trivial, and produced some of Mr. Wilmot’s which were full and sensible. Then the Speaker, who is in the Proprietary Interest, proposed him for Agent, which the House acquiesc’d in, without any Opposition, not knowing he was the Proprietary Agent. But since they have discovered who he is, they are, I am told, much displeasd, (as it is a Thing they have always been determin’d against) and are resolved to leave him out next year, in revenge for the Trick that has been play’d them. If so, perhaps they may appoint Sherwood again, who has behaved very complaisantly on his Dismission, tho’ they are far from thinking him properly qualified. He is to be sure no ways equal to the other in Point of Abilities, tho’ he is more equal to the Pimping Salary they allow. It is only £100 Currency, and £30 Sterling for Petty Expences. If you know of any Person of Credit that would accept of that Allowance, who is capable of doing the Duty, I believe I could manage to obtain the Office for him, if you acquaint me in Time. I am told that Mr. Wilmot’s Reason for accepting of it is not only to serve the East Jersey Proprietors but as it will give him some Consideration with the Ministry.
It is now generally said to be Debert, and not Ray, who wrote that scandalous Aspersion of the Agents, printed in the New-York, and other Papers.

I really think it not at all unlikely that Mr. Allen is in some Degree out of his Senses. Upon finding that, Williamson’s Essay publish’d in Bradford’s Supplement did not take with the People, he cried out against it in the House as much as any Body. And yet at the last Session, when the Assembly were about appointing their Agents, he made that very Piece the Foundation of a great deal of Abuse he threw out against you, and spoke from it as if it had been his Brief.
I have heard nothing further about Mr. Skinner, but perhaps I may now the Duke of Grafton is again in the Ministry.
I Long to have your Copy of the Examination.
Our Friends have been a considerable Time greatly disgusted with Mr. Hall, but his late Conduct to Mr. Galloway has determin’d them to throw him off entirely. I have been above a Year fully convinced that he had a greater Attachment to Mr. Allen than to you; and as he treated me very insolently in a Letter he wrote to me on a Supposition that I was the Author of Jack Retort I have eversince dropt all kind of Intercourse with him. I wrote you a Letter at the Time, with a full Account of the whole Affair, but as I thought it would not be long before you return’d I did not send it, thinking it best not to trouble you till your Return when you would have an opportunity of hearing both Sides and enquiring into the Truth of the Accusations against him. I really had a Friendship for Mr. Hall and have frequently endeavor’d to remove the Prejudices our Friends had conceived against him; but I am now quite satisfied that he has no Friendship for you, and is as great an Enemy to your Side of the Question as ever Smith was. All the Difference is that Smith is so openly, and the other [cov]ertly—a meer Snake in the Grass. The Consequence is that your Friends (who would have set up a Press above a year ago, but that they did not know but you might chuse to be concern’d in the Printing Business on your Return) have at length engaged one Goddard, who served his Apprenticeship with Mr. Parker, to set up a Printing Office in Philadelphia and publish a News Paper. Mr. Galloway, and Mr. Thos. Wharton for his Encouragement, have entered into Partnership with him and have agreed to advance what Money may be necessary. But as their Motive for doing this is not merely for the Sake of Profit, but principally to have a Press henceforth as open and safe to them, as Hall’s and Bradford’s are to the other Party, they have put it into their Agreement as I understand, that when you return you shall have it in your Power to be concern’d, if you Chuse it, in the Place of one of them. The young Man has brought several good Founts of Letter with him, but his Press he was obliged to leave with his Mother who carries on the Business at Providence. They therefore desired me to ask my Mother to lend them the old Press which Parker used here, and they would either buy it of you, or pay you what you thought reasonable for the Hire. My Mother told me she had no Objection to my letting them have it, but she did not chuse to do it of herself lest Mr. Hall might be displeased with her for it. At the same Time she said that she should be glad that the Printer would take the old House in which it was, as it stood empty and has not brought in any Rent for a great while. I accordingly let them have the Press, and they have agreed with my Mother to take your old House in Market Street. There is a new Mahogany Press there, which they seem desirous to purchase if you incline to part with it, but I suppose they will write to you on the Subject. What I have done is for the best, and I hope it will prove agreeable to you. There is, indeed, really a Necesity for their having a Press of their own, while their publick Affairs continue in their present critical Situation for it is with great Difficulty they can get Hall, or Bradford to consent to print any Thing for them, and when they do some of the Proprietary Party are sure to have it communicated to them before it is publish’d. Hugh Roberts, and many more of your old Friends, have determined to encourage the new Printer all in their Power, and to go about the several Wards to get Subscriptions to the News-paper. The Members of Assembly will do the same in their respective Counties, and let him have all the Publick Work. So that I am in hopes that by the Time you return they will lay the Foundation of a very valuable Business, worth your while to be concern’d in, if you should think it proper or convenient. But I am likewise in hopes that when you do return you will have something far better worth your Acceptance than that can possibly be made. However, as all Things in this Life are uncertain, it may not perhaps be amiss for you to have it in your Power to engage in this Affair. I am, Honoured Sir Your dutiful Son
Wm: Franklin
